Citation Nr: 0206150	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  99-09 323	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.  

2.  Entitlement to service connection for a lung disability 
due to tobacco use in service or as secondary to nicotine 
dependence.  

3.  Entitlement to service connection for throat disability 
due to tobacco use in service or as secondary to nicotine 
dependence.  

4.  Entitlement to service connection for residuals of 
myocardial infarctions due to tobacco use in service or as 
secondary to nicotine dependence.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The claimant had brief periods of active duty for training 
(ACDUTRA) in August 1955, August 1956, August 1957, and 
August 1958, and a period of ACDUTRA from September 1957 to 
March 1958.    

This matter came before the Board of Veteran's Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  When the case was before the Board in 
February 2001, it was remanded for further RO action.  It was 
returned to the Board in May 2002 for further appellate 
action.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable determination of the issues on appeal have been 
obtained.  

2.  Nicotine dependence is not etiologically related to the 
claimant's ACDUTRA, and neither lung disability, throat 
disability nor myocardial infarction is etiologically related 
to the claimant's tobacco use during ACDUTRA. 


CONCLUSION OF LAW

Neither nicotine dependence, lung disability, throat 
disability, nor myocardial infarction was incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§ 101(24), 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 
3.6, 3.303 (2001).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, since the 
RO's most recent consideration of the appellant's claims, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the claimant has been informed 
through the Statement of the Case and the Board's remand of 
the evidence and information necessary to substantiate his 
claims.  

The appellant submitted pertinent private clinical evidence 
in support of his claims and the RO has obtained additional 
pertinent records from physicians identified by the 
appellant.  The appellant has also completed and returned a 
Tobacco Use/Nicotine Dependence Questionnaire.  

In the February 2001 remand, the Board directed the RO to 
undertake further development deemed necessary to comply with 
the VCAA, to include requesting the appellant to provide 
medical evidence supportive of his claims, assisting the 
appellant in obtaining any outstanding medical records 
supportive of his claims and providing the appellant with 
appropriate VA examinations.  Unfortunately, the requested 
development could not be accomplished because the appellant 
has moved without informing VA of his new address and the RO 
was unable to locate the appellant.  Although the appellant's 
representative requested in his written argument of April 
2002 that the RO make another attempt to locate the claimant, 
the representative failed to provide any information, or 
suggested that any exists, which might enable the RO to 
locate the claimant.  In any event the U.S. Court of Appeals 
for Veterans Claims (Court) has held that, "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  Therefore, the Board is satisfied 
that no further action is required to comply with the notice 
or duty to assist provisions of the VCAA or the implementing 
regulations.  A remand for RO consideration of the claims 
under the regulations implementing the VCAA would serve only 
to further delay resolution of the claims with no benefit 
flowing to the appellant.  Accordingly, the Board will 
address the merits of the claims. 

Analysis

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1131.  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty or training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Effective November 1, 2000, Section 301 of Public Law 106-419 
revised 38 U.S.C.A. § 101(24) to establish entitlement to 
service-connection for heart attacks and strokes incurred 
while performing, or in transit to or from, inactive duty for 
training.  This provision covers strokes and heart attacks 
which occurred prior to November 1, 2000, as well as future 
events.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).  

The appellant alleged in his notice of disagreement (NOD) 
that his service from September 1957 to March 1958 qualifies 
him as a veteran.  In support of this he has high-lighted 
portions of NGB FORM 23 and DD Form 214, attached to the NOD.  
However, the DD 214 clearly shows that this service was 
ACDUTRA.  Thus, veteran status has not yet been established 
and the presumptions afforded veterans are not applicable to 
the appellant's claims.  

Moreover, service connection may not be granted without 
medical evidence of a current disability, medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  As discussed above, the Board remanded this case 
in February 2001 to obtain the medical evidence required to 
substantiate the appellant's claims but the requested 
development was not accomplished due to the appellant's 
failure to cooperate.  The evidence currently of record 
includes no medical evidence of nicotine dependence and no 
medical evidence of a nexus between the appellant's claimed 
disabilities and his use of tobacco during service.  
Therefore, the claims must be denied.


ORDER

Entitlement to service connection for nicotine dependence is 
denied.  

Entitlement to service connection for a lung disability due 
to tobacco use in service or as secondary to nicotine 
dependence is denied.  

Entitlement to service connection for throat disability due 
to tobacco use in service or as secondary to nicotine 
dependence is denied.  

Entitlement to service connection for residuals of myocardial 
infarctions due to tobacco use in service or as secondary to 
nicotine dependence is denied.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

